NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

GREGORY FRANK TOTH,              )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D16-2984
                                 )
STEPHANIE MILLER-TOTH,           )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 12, 2018.

Appeal from the Circuit Court for Lee
County; G. Keith Cary, Judge.

Robert L. Donald of Law Office of Robert
L. Donald, Fort Myers, for Appellant.

Margaret H. White-Small of Margaret H.
White-Small, Attorney at Law, Sanibel,
and Stacy L. Sherman of Stacy L.
Sherman, P.A., Cape Coral, for Appellee.



PER CURIAM.

             Gregory Toth appeals the judgment for fees and costs in his dissolution of

marriage case. The fees and costs awards were premised on findings set forth in the

parties' amended final judgment of dissolution. In Toth v. Miller, No. 2D15-3835, 2D16-

289, 2018 WL 4167598 (Fla. 2d DCA Aug. 31, 2018), this court reversed that judgment
other than its provision dissolving the parties' marriage. Accordingly, we reverse the

fees and costs judgment. See Nolan v. Nolan, 188 So. 3d 977, 978 (Fla. 1st DCA 2016)

("The reversal and remand of the equitable distribution portion of the final judgment

necessitates reversal and remand of the alimony and attorney's fees portions of the final

judgment as well.").

             Reversed.



NORTHCUTT, KELLY, and MORRIS, JJ., Concur.




                                           -2-